The Supreme Court affirmed the judgment of the Common Pleas on February 27, 1882, in the following opinion:
Per Curiam. .
The only question of fact upon which the defense rested below, was that the deed of Service to Olmstead of November 5, 1875, was in fraud of creditors, and Schram being a creditor of Service, could set up that in answer to his demand for damages in this action of covenant. Conceding this, the question of fraud in that conveyance was surely a question for the jury, as fraud in fact always is. There was nothing on the face of the deed from which fraud in law could be inferred. It would depend upon extraneous circumstances. This question was fairly submitted. We see no error in the other specifications.
Judgment affirmed.